Case 8:19-cv-01312-DMG-GJS Document 15 Filed 01/04/21 Page 1 of 1 Page ID #:3449


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     KELLY M. WOLFE,                         Case No. CV 19-01312-DMG (GJS)
 12                  Petitioner
 13            v.                                JUDGMENT
 14     MOLLY HILL,
 15                  Respondent.
 16
 17
 18          Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19    United States Magistrate Judge,
 20
 21          IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23    DATED: January 4, 2021
 24                                        __________________________________
                                           DOLLY M. GEE
 25                                        UNITED STATES DISTRICT JUDGE
 26
 27
 28
